NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 5/5/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A method, comprising: determining, via a feedback module of an electrode controller, an impedance between electrodes from a plurality of electrodes of a multi-electrode catheter, the multi-electrode catheter being disposed about a portion of a heart such that the electrodes are separated by a blood pool of a cardiac chamber, the impedance being indicative of an impedance through intervening blood; identifying, via a selection module of the electrode controller, a plurality of anode- cathode pairs from 
The closest prior art is regarded as: Stewart et al. (2013/0030430, previously cited) who teaches a method comprising determining impedance between electrodes, unedifying a plurality of anode-cathode pairs, conveying a pacing signal, and delivering a pulsed voltage waveform to the pairs to generate one or more electric fields with the claimed threshold for ablating cardiac tissue of the heart.  Walker (2006/0024359, previously cited) who teaches pre-polarizing pulses before applying polarizing/electroporation pulses and Neal, II et al. (2011/0106221, previously cited) who teaches generating pulses via switching on a discharge of a capacitor bank.  Stewart et al, Walker, and Neal, II et al. fail to teach “the pre-polarizing pulse being generated by using a switch unit to detect and pass an initial voltage spike generated from switching on a discharge of a capacitor bank”.  
Claims 21-26, 42-45, 48-55, 57 & 60 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYMI E. DELLA
Primary Examiner
Art Unit 3794